Citation Nr: 1509979	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right shoulder.

2.  Entitlement to service connection for a left upper extremity disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to July 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  

In August 2014, the Veteran submitted additional evidence and argument, which was accompanied by a waiver of initial RO review.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for left upper extremity neuropathy has been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for a back disorder, a scar related to Chiari I surgery, and degenerative joint disease of the cervical spine have been raised by the record in a May 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for a left upper extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claim for service connection for neuropathy of the right shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the claim of service connection for neuropathy of the right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a written statement received in May 2014, and at his May 2014 hearing, the Veteran expressed a desire to withdraw the appeal on the claim of service connection claim for neuropathy of the right shoulder.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal is warranted.



ORDER

The appeal of the service connection claim for neuropathy of the right shoulder is dismissed.


REMAND

The Veteran seeks service connection for a left upper extremity disorder, to include Chiari I malformation, syringomyelia, left upper extremity neuropathy, and chronic regional pain syndrome.

The Veteran's service treatment records show that a medical examination pursuant to entrance into service, dated in April 1997, was negative for any complaints, findings or treatment related to any neuropathy of the left shoulder.  

A Medical Evaluation Board (MEB) report dated in November 1999 provides a summary of the Veteran's service medical history.  The report indicates that in August 1998, the Veteran complained of a six-month history of progressive glove-like left upper extremity numbness with decreased grip strength on the left, neck pain, and headaches.  In September 1998, a Chiari I malformation and cervicothoracic syrinx were diagnosed.  In October 1998, he underwent a posterior fossa decompression.  Near the spring of 1999, he is noted to have developed sharp left upper extremity pain and occasional disorientation when running, which prompted the MEB review.  The MEB report concluded that the Veteran's diagnoses included: Chiari I malformation status post decompression, did not exist prior to entrance (DNEPTE); thoracic syrinx, DNEPTE; and left upper extremity neuropathic sensory loss, DNEPTE.  

In a March 2000 addendum report, the MEB determined that the Veteran's Chiari I malformation and syringomyelia existed prior to service and were aggravated in service.  In June 2000, however, a Physical Evaluation Board determined that the Chiari I malformation status post decompression, thoracic syrinx, and left upper extremity neuropathic sensory loss existed prior to entrance (EPTE) and were not aggravated in service.

At post-service VA examinations in March 2010 and April 2010, a VA examiner determined that the Veteran's left upper extremity neuropathy is definitely due to his syringomyelia and Type I Chiari malformation status post posterior cervical decompression.  

The Veteran has also submitted private treatment records from 2011 to 2014 which reflect diagnoses of reflex sympathetic dystrophy / complex regional pain syndrome.  

Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Recent case law emphasizes the need to obtain opinions as to whether congenital conditions are defects or diseases.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  

The Veteran contends his Chiari I malformation and syringomyelia are not a congenital defects.  In the alternative, he asserts that even if his Chiari I malformation (and resultant neuropathy) is a congenital defect; it was subject to a superimposed injury during service.  He has testified that he sustained an injury to his left shoulder area during basic training in 1998.  He indicated that he had to run and perform summersaults (rolling on the ground) while wearing his full pack on.  He indicated that he experienced his first episode of vertigo after this, and then the numbness in his left shoulder, arm and hand began.  Then, within a few months, his headaches started.  

Although VA examinations have been obtained, the medical evidence of record is still inadequate to resolve this claim.  This is because the March 2010 and April 2010 VA examination reports do not indicate whether the Chiari I malformation and syringomyelia are congenital defects or congenital diseases.  Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, an examination and new opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of VA and non-VA treatment for his claimed disabilities.  Ask him to provide, or authorize VA to obtain, all non-duplicative treatment records pertaining to these disabilities.  All efforts to obtain any identified records and any negative responses must be fully documented in the file. 

2.  Afford the Veteran a VA examination by a physician with the appropriate expertise to determine the nature and etiology of his claimed disabilities.  The entire claim file (i.e., the paper claims file and any electronic medical records) must be reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.  All indicated tests and studies are to be performed.  

After examining the Veteran and reviewing the claims file, the examiner should furnish the following opinions, based on the factual evidence in the record and accepted medical principles. 

(a) Is the Veteran's Arnold-Chiari Type I malformation and syringomyelia a congenital, developmental, or acquired defect?  

(b) Is the Veteran's Arnold-Chiari Type I malformation and syringomyelia a congenital, developmental "disease," as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  

(c) If the Chiari I malformation and syringomyelia is a congenital defect, did the physical training in service (running with full gear and performing somersaults) as reported by the Veteran constitute a superimposed injury to the defect that resulted in a permanent increase in severity (or progress at an abnormally high rate) during service? 

(d) If the examiner finds that the Veteran's Chiari I malformation and syringomyelia is not a congenital defect, but rather is a congenital "disease," state whether the Chiari malformation and syringomyelia clearly and unmistakably (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) preexisted his entrance into military service in July 1997.

(d)(1) If the Veteran's Chiari I malformation and syringomyelia clearly and unmistakably preexisted his entrance into military service, state to whether the Veteran's preexisting Chiari malformation and syringomyelia was clearly and unmistakably not aggravated beyond the natural progress of the disease by his military service.

(d)(2) If the Veteran's Chiari I malformation and syringomyelia did not clearly and unmistakably preexist his entrance into military service, state whether the Veteran's Chiari malformation and syringomyelia had its onset during, or is otherwise related, to his military service.

(e) Is it at least as likely as not that the current diagnosis of reflex sympathetic dystrophy/complex regional pain syndrome is either caused or aggravated by the Chiari I malformation and syringomyelia or the left upper extremity neuropathy?

A complete rationale must be provided for any opinion expressed.  In so doing, the examiner should identify the evidence that supports the response.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.
 
3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


